DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: biasing member in claims 10, 15 and 17.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126. The claim list does not contain claim 9. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 11-15, 18
Claim 2 recites the limitations “the case portion” and "the dimension".  There is insufficient antecedent basis for these limitations in the claim.
Claims 3-6 are indefinite by virtue of their dependence on claim 2.
Claim 7 recites the limitation "the shroud assembly" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitations “the case portion” in line 1 and line 4 and “the shroud assembly. There is insufficient antecedent basis for these limitations in the claim. Claim 8 further recites: “a case of the centrifugal compressor”, this is a double inclusion, and it is unclear if this refers to the same “a case” recited in claim 1. The metes and bounds of the claims are unclear.
Claims 11 recites the limitation "the hub" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-15 are indefinite by virtue of their dependence on claim 11.
Claims 18 recites the limitation "the core portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 16, 18-19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ress, Jr. et al. (US 9,683,488 B2) hereinafter Ress ‘488.
Regarding claim 1, Ress teaches a gas turbine centrifugal compressor comprising: a shroud engaged to a case via a plurality of circumferentially interspaced slots and lugs (Ress, annotated FIG. 5 below), the slot extending in at least a one of a radial and axial direction relative to a rotation axis of the compressor, the lugs slidingly received in a corresponding slot and configured for sliding in the slot in response to thermal growth of the case relative to the shroud.

    PNG
    media_image1.png
    374
    684
    media_image1.png
    Greyscale

Regarding claim 2, Ress ‘488 teaches all the claimed limitations as stated above in claim 1, Ress ‘488 further teaches at least some of the slots are defined in the case portion and at least some of the lugs are attached to the shroud and the dimension is a length extending in the radial dimension (Fig. 5 and Ress annotated FIG. 5 above).
Regarding claim 3
Regarding claim 4, Ress ‘488 teaches all the claimed limitations as stated above in claim 3, Ress ‘488 further teaches the at least some of the lugs include a lug integral to the shroud (Fig. 5 and Ress annotated FIG. 5 above).
Regarding claim 5, Ress ‘488 teaches all the claimed limitations as stated above in claim 4, Ress ‘488 further teaches the shroud portion includes a low pressure portion defining at least in part an inlet to the centrifugal compressor and a high pressure portion defining at least in part an outlet from the centrifugal compressor, and the at least some of the lugs extend from the high pressure portion (Fig. 3).
Regarding claim 6, Ress ‘488 teaches all the claimed limitations as stated above in claim 5, Ress ‘488 further teaches the shroud is dimensioned such that during at least part of a time during which the shroud assembly is in use, each lug of the at least some of the lugs and a corresponding slot of the at least some of the slots define a gap between that lug and that slot, the dimension is a length, and the gap is at a radially outer end of the length of that slot, the gap changing in size during thermal growth of the case portion relative to the shroud (Fig. 5 and Ress annotated FIG. 5 above).
Regarding claim 7, Ress ‘488 teaches all the claimed limitations as stated above in claim 3, Ress ‘488 further teaches wherein the lugs and the slots are configured to allow for thermal growth of the case while maintaining the shroud coaxial with the rotation axis when the shroud assembly is in use (Fig. 5 and Ress annotated FIG. 5 above).
Regarding claim 16, Ress ‘488 teaches a gas compressor having centrifugal flow blades (Fig. 3) rotatable about a rotation axis comprising:

defining a plurality of slots in a case portion of the gas compressor for sliding fit with a corresponding ones of the lugs in at least a radial direction (Ress, annotated FIG. 5 above);
disposing the case portion and the shroud portion at least in part over at least some of the centrifugal flow blades coaxially with the rotation axis to define an airflow path through the gas compressor; and engaging the case portion and the shroud with a rest of the gas compressor (Fig. 3).
Regarding claim 18, Ress ‘488 teaches all the claimed limitations as stated above in claim 16. Ress ‘488 further teaches sizing, positioning and orienting the slots relative to the lugs to allow the slots to move relative to the lugs during thermal growth of the core portion while applying substantially no pushing forces to the lugs in a radial direction (Ress, annotated FIG. 5 above).
Regarding claim 19, Ress ‘488 teaches all the claimed limitations as stated above in claim 16. Ress ‘488 further teaches sizing, positioning and orienting the slots relative to the lugs to engage the lugs with surfaces defining the slots in a circumferential direction when the lugs are inserted into corresponding ones of the slots to thereby prevent rotation of the shroud about the rotation axis (Ress, annotated FIG. 5 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain (US 4,687,412) in view of Ress ‘488.
Regarding claim 1, Chamberlain teaches a gas turbine centrifugal compressor comprising: a shroud (82) engaged to a case (100) via a pair of lugs (98) disposed in a slot (96) (Fig. 2; Col. 3, line 61-Col. 4, line 8), the slot extending in at least a one of a radial and axial direction relative to a rotation axis of the compressor, the lugs slidingly received in the slot and configured for sliding in the slot in response to thermal growth of the case relative to the shroud.
Chamberlain fails to teach a plurality of circumferentially interspaced slots and lugs, each lug received in a corresponding slot.
However, Ress  ‘488 teaches a gas turbine centrifugal compressor comprising: a shroud engaged to a case via a plurality of circumferentially interspaced slots and lugs (Ress, annotated FIG. 5 above), the slot extending in at least a one of a radial and axial direction relative to a rotation axis of the compressor, the lugs slidingly received in a corresponding slot and configured for sliding in the slot in response to thermal growth of the case relative to the shroud. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify by providing a plurality of interspaced slots and lugs, each lug disposed in a corresponding slot as taught by Ress ‘488 in order to allow relative movement of the shroud with respect to the case at multiple locations.
Regarding claim 2, Chamberlain as modified by Ress‘488 teaches all the claimed limitations as stated above in claim 1. Chamberlain as modified by Ress ‘488 further teaches at least some of the slots are defined in the case portion and at least some of the lugs are attached to the shroud and the dimension is a length extending in the radial dimension (Fig. 5 and Ress annotated FIG. 5 above).
Regarding claim 3, Chamberlain as modified by Ress ‘488 teaches all the claimed limitations as stated above in claim 2. Chamberlain as modified by Ress ‘488 further teaches the at least some of the slots are open radially towards the shroud (Fig. 5 and Ress annotated FIG. 5 above).
Regarding claim 4, Chamberlain as modified by Ress ‘488 teaches all the claimed limitations as stated above in claim 3, Chamberlain as modified by Ress ‘488 further teaches the at least some of the lugs include a lug integral to the shroud (Fig. 5 and Ress annotated FIG. 5 above).
Regarding claim 5, Chamberlain as modified by Ress ‘488 teaches all the claimed limitations as stated above in claim 4, Chamberlain as modified by Ress further teaches the shroud portion includes a low pressure portion defining at least in part an inlet to the centrifugal compressor and a high pressure portion defining at least in part an outlet from the centrifugal compressor, and the at least some of the lugs extend from the high pressure portion (Fig. 3).
Regarding claim 6, Chamberlain as modified by Ress ‘488 teaches all the claimed limitations as stated above in claim 5, Chamberlain as modified by Ress ‘488 further teaches the shroud is dimensioned such that during at least part of a time during which the shroud assembly is in use, each lug of the at least some of the lugs and a 
Regarding claim 7, Chamberlain as modified by Ress teaches all the claimed limitations as stated above in claim 3, Chamberlain as modified by Ress further teaches wherein the lugs and the slots are configured to allow for thermal growth of the case while maintaining the shroud coaxial with the rotation axis when the shroud assembly is in use (Fig. 5 and Ress annotated FIG. 5 above).
Regarding claim 11, Chamberlain teaches a gas turbine engine comprising in serial communication a compressor section (10) and a turbine section (Fig. 1) rotatable about a rotation axis, the compressor section including:
a centrifugal rotor (28) rotatable about the rotation axis and having blades (52) extending generally from the hub, the rotor supported within the case (Figs. 1-2),
a shroud (82) disposed around the blades; and a of slot and mating lugs connecting the case to the shroud configured to allow for relative movement of the case and shroud in an axial direction in response to thermal growth of the compressor section.
Chamberlain fails to teach a plurality of slots. 
However, Ress ‘488 teaches a gas turbine centrifugal compressor comprising: a shroud engaged to a case via a plurality of circumferentially interspaced slots and lugs (Ress, annotated FIG. 5 above), the slot extending in at least a one of a radial and axial direction relative to a rotation axis of the compressor, the lugs slidingly received in a 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify by providing a plurality of interspaced slots and lugs, each lug disposed in a corresponding slot as taught by Ress ‘488 in order to allow relative movement of the shroud with respect to the case at multiple locations.
Regarding claim 12, Chamberlain as modified by Ress ‘488 teaches all the claimed limitations as stated above in claim 11, Chamberlain as modified by Ress further teaches each given lug abuts at least one of two opposed lateral sides of a corresponding one of the slots to slide relative to the two opposed lateral sides in the at least one of: the radial direction and the axial direction, during thermal expansion of the case (Chamberlain, Fig. 2).
Regarding claim 13, Chamberlain as modified by Ress ‘488 teaches all the claimed limitations as stated above in claim 11, Chamberlain as modified by Ress ‘488 further teaches the lugs include lugs extending in the radial direction (Chamberlain, Fig. 2).
Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ress ‘488in view of Ress, Jr et al. (US 9,726,032 B2) hereinafter Ress ‘032.
Ress ‘488 teaches all the claimed limitations as stated above in claims 1 and 16 above including the case portion is part of a case of the centrifugal compressor. Ress ‘488 fails to teach the shroud assembly includes a biasing member disposed between the shroud and the rest of the case.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the date of the claimed invention to modify Ress ‘488 by providing a biasing member between the case and the shroud as taught by Ress ‘032 in order to cause relative movement between the shroud and the case (Ress ‘032, Col. 4, lines 47-60).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ress ‘488 in view of Sander et al. (US 2017/0276355 A1) hereinafter Sander.
Ress ‘488 teaches all the claimed limitations as stated above in claim 1. Ress ‘488 fails to teach the shroud is made of Greek Ascoloy.
However, Sander drawn to a gas turbine engine teaches a heat shield made of “a high temperature material that may survive conditions greater than 1200 degrees Fahrenheit such as Greek Ascoloy” (para. 0048).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ress ‘488 by constructing the shroud with Greek Ascoloy as taught by Sander in order for the shroud to withstand high operating temperatures (Sander, para. 0048).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain in view of  Ress ‘488 and further view of Sander.

However, Sander drawn to a gas turbine engine teaches a heat shield made of “a high temperature material that may survive conditions greater than 1200 degrees Fahrenheit such as Greek Ascoloy” (para. 0048).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Chamberlain by constructing the shroud with Greek Ascoloy as taught by Sander in order for the shroud to withstand high operating temperatures (Sander, para. 0048).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain in view of  Ress ‘488in and further view of Ress ‘032.
Chamberlain as modified by Ress ‘488 teaches all the claimed limitations as stated above in claim 11. Chamberlain as modified by Ress ‘488 fails to teach a biasing member biasing the shroud against the a portion of the case.
However, Ress ‘032 drawn to a compressor for a gas turbine engine teaches a compressor rotor comprising a biasing member (192) disposed between a case portion and a shroud of the compressor for biasing the shroud against the case (Fig. 5; Col. 4, lines 47-60).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the date of the claimed invention to further modify Chamberlain,  by providing a biasing member between the case and the shroud as taught by Ress ‘032 in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920.  The examiner can normally be reached on M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Primary Examiner, Art Unit 3745